 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDQueen City Equipment CorporationandInternationalUnion of Operating Engineers,Local 500D,AFL-CIO. Case 11-CA-5378June 10, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn February 19, 1974, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and briefand has decided to affirm the rulings, findings," andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,QueenCityEquipment Corporation,Charlotte,North Carolina, its officers,agents,successors, andassigns,shall take the action set forth in the saidrecommended Order, as herein modified:1.Delete paragraph 1(d) of the AdministrativeLaw Judge's recommended Order and reletter thesucceeding paragraph accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.'We find unnecessary, and do not relyupon, the Administrative LawJudge's finding that Service Manager Fields'telling employeeHamptonfollowing the Union'swinning the election inMay 1973 thatthe employeeswould not receive a wage increasefor 5 yearswas violative of Sec. 8(a)(1) ofthe Act.Such conduct was not alleged in the complaint,and was raised atthe trial for the first time more than 6 months after the statement wasallegedly made.Accordingly,the findingis deletedfromthe AdministrativeLaw Judge'sConclusions of Law 3(c).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT discourage membership inInternationalUnion of Operating Engineers,Local 500D, AFL-CIO, or any other labororganization, by discharging employees or other-wise discriminating in any manner in respect totheir tenure of employment or any term orcondition of employment.WE WILL NOT ask employees to report to uswhat goes on atmeetingsof the above-namedUnion.WE WILL NOT threaten to discharge employeeswho are members, or in favor of, said Union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed to them by Section 7 of theNational Labor Relations Act.WE WILL offer Wilbur Eugene Hamptonimmediate and full reinstatement to his formerjob or, if such job no longer exists, to asubstantially equivalent one, without prejudice tothe seniority and other rights and privilegesenjoyed by him, and make him whole for any lossof pay he may have suffered by reason of hisdischarge, with interest at the rate of 6 percent perannum.All our employees are free to become, remain, orrefuse to become or remain, members of said Local500D of the Operating Engineers, or any other labororganization.QUEEN CITY EQUIPMENTCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisisan unfair labor practice case litigated pursuant toSection 10(b) of the National Labor Relations Act, hereincalled the Act. 29 U.S.C. 160(B). It was commenced by acomplaint issued on August 29, 1973, by the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, through the Acting Regional Director forRegion 11 (Winston-Salem, North Carolina), naming211NLRB No. 35 QUEEN CITY EQUIPMENT CORP.Queen City Equipment Corporation as the Respondent.That complaint is base4,9n a charge filed on June 28, 1973,by 'InternationalUilioii of Operating Engineers, Local500D, AFL-CIO, herein called the Union.In substance the complaint avers that Respondentviolated Section 8(a)(1) and (3), and that such conductaffects commerce within the meaning of Section 2(6) and(7), of the Act.Respondent has answered,admitting someof theallegationsof the complaint but denying that itcommitted any unfair labor practices.Pursuant to due notice this case came on tobe heard,and was tried before me, at Charlotte, North Carolina, onDecember 20, 1973. All parties except the Charging Unionwere represented at and participated in the trial, and hadfull opportunity to introduce evidence,examine and cross-examine witnesses, file briefs, and offer oral argument. Abrief has been received from the General Counsel.The case presents the issues of whether Respondent:(a)Interrogated employees concerning their unionactivity and that of other employees.(b) Threatened employees that it was going to "get ridof" all the union supporters.(c)Directed employees to spy on union meetings andunion activities of other employees and to report theseactivities to supervisors.-(d) Promised employees better jobs if they would get theUnion out of the Company.(e)Discharged employee Wilbur (Wilbert in the com-plaint)Eugene Hampton because he engaged in union orother concerted activity.Upon the entire record in this case, and from myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, a North Carolina corporation, is engaged atitsCharlotte, North Carolina, facility in selling, servicing,and renting industrial construction equipment.During the12-month period preceding issuance of the complaintherein,a representativeperiod,Respondent sold andshipped fromitssaidCharlotte facility equipment andmaterials valued in excess of $50,000 directly to points andplaces located outside the State of North Carolina. Duringthe same period, Respondent caused to be shipped to itssaid Charlotte facility equipment and materials valued inexcess of $50,000 directly from points and places outsidethe State of North Carolina. I find that Respondent is anemployer engaged in commerce within the meaning ofSection2(6) and (7) of the Act, and that it will effectuatethepurposesof the ActtoassertjurisdictionoverRespondent in this proceeding.II.THE LABOR ORGANIZATIONINVOLVEDThe Union is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.General Counsel's Case1.The discharge of Wilbur Eugene Hampton285Hampton was hired by Respondent in June 1972. InJanuary 1973, he signed a union card. In March 1973,Junior Fields, Respondent's servicemanager,requestedHampton to attend union meetings and report to him whattranspired there. Hampton complied with such plea andinformed Fields of the happenings at said meetings. LaterinMarch, Fields informed Hampton that he was going togive Hampton araise inpay. That weekend Fields toldHampton that he, Fields, "did not think the Union wouldwork down there;" he did not like the Union; he was"going to get rid of those union mother f-ers;" and askedHampton to help him keep "these mother f-ers out ofhere." Fields repeated this threat to Hampton "plenty oftimes inMarch and April."InMay 1973, the Union won an election to representemployees at the plant. Not long thereafter FieldsinformedHampton that the "union people," i.e., theemployees, would not receive a wage increase for 5 years,and that Respondent would "drag it out as long as possiblein court." Then, in late May, Foreman Sarge Foster, asupervisor within the meaning of Section 2(11) of the Act,after being told by Hampton that the latter had voted fortheUnion, asked Hampton why he had so voted.In lateMay, Hampton told Foster that Hampton had signed aunion card. On June 15, 1973, Service Manager Fieldsdischarged Hampton, assigning as the reason therefor thatFields "did not think that Hampton was happy there."On cross-examination, Hampton testified that when hewas discharged he was told by Fields and Foster that his,Hampton's,work was "slacking off," but that this was notmentionedas a reasonfor his being fired.MilfordD.McDonald, an employee of Respondent,testified that in early April 1973, Respondent's supervisorover the mechanics, Junior Fields, about 4 to 6 weeksbefore the election expressed to him the opinion thatWilbur Hampton was one of the best and most enthusiasticmechanicsFields had, and that Hampton would "take themanual [put out by the tractor manufacturer] home andlook into it" whenever he had problems to solve. About 3weeks before Hampton was fired on June 15, 1973, Fieldstold McDonald, the latter describinghimself as"the Unionrepresentative," that Hampton's attitude "was getting kindof bad towards his job . . . for the reason that on oneoccasion they told him to put the clutch in backwards."2.Alleged violations of Section 8(a)(1) of the ActAbout July 30, 1973, Supervisor Junior Fields askedemployee Milford D. McDonald if employee Phil Sallitiwas the ringleader of the Union and if Salliti had anythingto do withbringingthe Union in. McDonald replied thathe, and notSalliti,was such ringleader.Other allegedviolationsof this section of the Act are recited inconnection with the testimony of Hampton set forth above. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Respondent's DefenseRespondent's president and general manager,HowardC.Miller,testified in substance as follows.Hampton washired by Respondent as a mechanic trainee to work underServiceManager Bob Melton and Shop Foreman DaveBention.In the beginning,Melton submitted favorablereports on Hampton's performance.When Melton re-signed he was replaced by Junior Fields.At first Fieldsgave an account of Hampton's performance to Miller tothe effect that Hampton "looked like he might be a prettygood mechanic if he stuck to it and kept his mind to it."Beginning "sometime in April" Field'sappraisalofHampton changed.Thus Fields reported to Miller thatHampton "had a very bad attitude,kept losing parts, partsthat were not readily available,and detained the repairingof machines,that his work had gotten very sloppy ... andthathewould argue with other employees."WhenHampton was discharged Miller was informed that thereasons therefor were"his attitude was bad;his work wassloppy;he would come to work looking like he had beenout all night;wasn'tready to go to work; he wasargumentative with many of the other employees and justbad conduct in general."Although Miller was aware of a union organizing driveprior to Hampton's discharge,Miller at no time hadknowledge of how Hampton felt about the Union.In factemployee James T.Foster,who later became shopforeman,toldMiller that Hampton"definitely was notinterested in the Union, that he [Hampton]had talked tohim [Foster]outside and said that he [Hampton]was notinterested in the Union in any form,shape, or manner andhoped he [Foster]didn't vote for the Union."Another witness for Respondent was James T. Foster.An adequate summary of his testimony follows.On May 7,1973, he was made shop foreman,and in this capacityadmittedly is a supervisor within the meaning of Section2(11) of the Act. Prior to this he served as a welder-mechanic for Respondent.Before Foster was promoted toforeman,Hampton once told him that he hoped thatFoster did not vote for.theUnion,asserting that he,Hampton,"could not see where we needed it" and that hewasn't interested in it.Foster conveyed this information toRespondent'spresident,Miller.A day or two after hebecame such foreman,Foster spoke to Hampton about thelatter'swork habits because,although Foster knew thatHampton "could do better,"he observed that Hampton's"attitudewas kind of changing a little bit. . .and Icouldn't understand why he wasn'tdoing better work."According to Foster,Hampton "always had problems,constant problems . . . and we tried to work out thedifferences and tried to help him in any way that I couldand still would probably."After the foregoing talk, Hampton told Foster that he"would try harder"and, according to Foster, Hampton"did for two or three days,and his attitude changed; andthen all at once,it seemed like he would get in a slumpagain."Between 3 and 5 weeks later, Foster again spoke toHampton about the latter's bad performance and attitude.This was around May 15, 1973. During this conversation,Foster stressed that Hampton's"work habits were gettingvery, very poor and needed to improve. . .and hisattitude was bad."This caused Hampton to assure Fosterthat he wouldtry todo better.Then Foster warnedHampton that if the latter did not improve"we would haveto do something because we could not continue on this lineof thought."Hampton replied,"Well, if I don't improvewithin the next week or ten days,Iwill just resign."Notwithstanding Hampton's promise to better dischargehis duties,his attitude and performance during the next 30days did not change in Foster'sopinion.Accordingly,Foster reported this to Service Manager Junior Fields.Then,on June 15,1973, Fields,in the presence of Foster,told Hampton that he,Fields,did not think that Hamptonwas happy on the job,that Hampton'swork"had gottensloppy,"that Hampton was losing parts,and that "we gotto do something about it if[Hampton] couldn't improvehimself."When Hampton asked Fields"for specifics,"Fieldsmentioned Hampton'sso bungling theWilliamSeptic Tank 450 job that Hampton took about 2 weeks onitwhen it required no more than 3 or 4 days.According toFoster,this ineptitude,which he characterized as "sloppywork" on Hampton'spart,not only"cost the companyabout thirteen or fourteen hundred dollars, or therea-bouts,"but it required Foster to"spend an inordinateamount of time supervising"Hampton.At the close of the foregoing occasion,Hampton askedFields,"Have you got my check?"Thereupon Fieldsreplied in the affirmative and at the same time handed acheck to Hampton.At this point,Hampton requested astatement of why he was dismissed,and then he left.Although as above recited Hampton told Foster at firstthatHampton was not for the Union,Hampton didapprise Foster about May 15,1973,that Hampton was forthe Union and that he voted for it. At this time Foster wasshop foreman.Foster soon acquainted President Millerand also Service Manager Fields of this fact.Another witness for Respondent,Lawrence Fields, alsoknown as Junior Fields,gave testimony which may beencapsulated as follows.He has been Respondent's servicemanager since February 27,1973. According to Fields, the"attitude and performance"ofHampton prior to May1973, "some days...would be real good and other days itwould be bad . . . it was really hard to observe his workinghabits and his attitude...from week to week;you had todo it on a day-to-day basis because it was changeable."However,by the latter part of March or April Hampton'swork and attitude"became consistently poor."AmongHampton's faults which Fields described was an inabilityto "keep up with his parts;he had many parts missing .. .they would get misplaced and we couldn't find them afterhe had received them."In addition, "people in the shop"complained to Fields that Hampton's "attitude is real bad"and that his performance was unsatisfactory.Fieldsmade the decision to discharge Hampton afterForeman Foster complained that Hampton"is requiringtoo much supervision and I have got other people in theshop. . .that I have got to consider. . .I just can'tcontinue with him. . .it don't look like there is going to beany improvement.in his working habits." But justbefore such firing was imposed,Fields first talked toHampton about mid-June 1973. In this conversation,Fields remarked that"you are just not happy." But QUEEN CITY EQUIPMENT CORP.287Hampton's beingfor or -against the Union did not play apart in the decision to fire him. When Hampton wanted toknow "what's wrong," Fields replied that Hampton "isrequiringtoo much supervision, and it is taking too long todo some jobs, and you are losing too many parts," andmentionedsomespecificinstancessubstantiating thisconclusion. Fields took Hampton's attitude into considera-tion in decidingto dismisshim. Thereupon Hamptonasked Fields, "Have you got my check?" Upon receivingan affirmative answer,Hampton said, "Let me have it." SoFields handed him the check, and Hampton then left.Fields denies that he (a) told Hampton that he, Fields,was "goingto get rid of all those union mother f-ers," (b)askedHampton to help him get rid of such unionemployees, and (c) asked Hampton to attend unionmeetingsand report to him what transpired there.Nevertheless Hampton voluntarily and without proddingby Fields "onseveral occasions" reported to Fields onunion activities.Fields further denied that he at any time(a) promised employees better jobs if they would get theUnion out of the Company, or (b) promised them anythingif they would get the Union out. But he admitted he spoketo employees "about the benefits and so forth . . . and toldthem,someof them I couldn't see where the Union wasgoing tobenefit them because the Company already had agood program and they had many other things in mind,you know, planned; and I didn't go into detail about all ofthat." I find that this last statement is protected by Section8(c) of the Act and, consequently does not contravene saidAct.Fields gave the following version of the July 30, 1973,meeting inPresidentMiller's office about which GeneralCounsel'switnessMilford D. McDonald had previouslytestified.McDonald asked to come to said meeting torepresent employee Ivy Coleman, and Fields granted thisrequest because McDonald "was involved with the Unionat that time." In fact McDonald described himself as aunionrepresentative in the shop. Fields believes that onthis occasion he did not ask McDonald about Salliti'sconnection with the Union; but Fields did testify that heput such a question to McDonald sometime before saidmeeting.But Fieldsinsistedthat in talking about Salliti"we werevery casual; it was open and we talked freely,Mac and I do; we had a fairly good relationship."When askedon cross-examinationwhy he asked McDo-nald ifSallitiwas the "ringleader" of the Union, Fieldsreplied, "I was just curious to know; nobody volunteeredto tell you anything, they always do it and then tell you;and I was just inquisitive; it really didn't matter but I justthought that I would like to know."Also on cross-examination, Fields stated that Hampton,prior to being discharged, had told the shop foreman thatHamptonwas amember of the Union, and "the shopforeman had related thismessage to" Fields. On anotheroccasionHampton told Fields that the Union was "in."Finally,on cross-examinationFields conceded that at notimeprior to June 15, 1973, at which time he dischargedHampton, did he ever discuss with Hampton the latter'sshortcomingsas an employee although the shop foreman"had counseled [Hampton] twice."Respondent's final witnesswas Joseph M. Meldrich, itscomptroller.An adequate abridgment of his testimonyensues.He explained that Fields would ask him for checksof employees with whom Fields intended to discussinadequate work performances; and that if, after talking tothem, Fields was convinced they should be retained, saidchecks would be marked void. See Respondent's Exhibitsla and lb for examples of such void checks. But whenFields felt that an employee for whom a check had beenmade out would not improve, Fields gave such employee apaycheck at the conclusion of the meeting with suchemployee. This was the case with employee Hampton. Italso explainswhy Fields had a paycheck ready forHampton when Fields spoke to him on the day Hamptonwas terminated, according to both Fields and Meldrich.C.Concluding Findings and DiscussionIn arriving at the findings made in this subsection C, Ihave observed and been guided by the following basicprinciples of law. (a) The burden of proof rests upon theGeneralCounsel to establish the allegations of thecomplaint, so that the Respondent at no stage of the trial isrequired to disprove any of said allegations. (b) Thenoncrediting of some of Respondent's evidence, or thefailureofRespondent to establish one or more of itsdefenses, does not constitute affirmative evidence whichwill contribute to establishing the General Counsel's case.Such "negative evidence," as some courts refer to it, cannotsupply the proof essential to sustain the allegations of thecomplaint. (c) The findings below are based on testimonywhich I have credited in those instances where dispute hasarisen asto the facts.1.As to the discharge of Wilbur EugeneHamptonUpon evaluatingthe entirerecord in this case I amsatisfied,and find, that Hampton was discharged for hisunion activity and that the grounds given for his discharge,i.e., thatHampton had become sloppy, was losing parts,and was not happy on the job, are a pretext to mask theactual reason.This ultimate finding is derived from theentire record and the ensuing subsidiary findings which Ihereby findas facts.a.Respondent entertainedunion animus.Patently thisalone cannot warrant a finding that Respondent violatedthe Act, as Section 8(c) thereofguaranteesto an employerthe right to express to his employees that he is opposed tounions.N.L.R.B. v. Consolidated Diesel Electric Co., 469F.2d 1016 (C.A. 4, 1972);N.LRB. v. Threads, Inc.,308F.2d 1, 8 (C.A. 4, 1962). And it is settled that engaging inunion activity will not immunize an employeeagainstbeing discharged for a validcause.P. G. Berland Paint,199NLRB No. 45. Yet an employer's dislike of unionscommunicated to his employeesis an elementwhich maybe considered, along with other pertinent evidence, inascertainingthe actual reason underlying an employee'sdischarge.Maphis Chapman Corp. v. N.LR.B.,368 F.2d298, 304 (C.A. 4, 1966), where the court held that"animosity and hostility" towards unions have "signifi-cance" in Section 8(a)(3) cases.b. 'Hampton was active on behalf of the Union and 288DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had knowledge thereof. Obviously the dis-charge of a strong union advocate constitutes a highlyeffective means of frustrating a union organizational effort.Upon this aspect of the case I am aware that employersrarely disclose discriminatory motives in terminating unionprotagonists;but "such purpose may be shown bycircumstantial evidence."Corrie Corporation v. N. L.R.B.,375 F.2d 149, 152 (C.A. 4, 1967). "Nowadays it is usually acaseof more subtlety...." N.L.R.B. v. Neuhoff Bros.,375F.2d 372, 374 (C.A. 5, 1967). Thus I believe, and find, suchsubtlety was resorted to when Hampton was discharged forsupposedly not being happy on his job.c.Ifind that no impartial investigation concerningHampton's so-called unworthiness was made by Fieldsbefore dischargingHampton.It is true that the shopforeman, according to Fields, twice spoke to or "counseled"Fields about Hampton, but Fields did not communicatethis to Hampton until just before terminating Hampton.Failing to conduct an impartial inquiry into an employee'salleged unfitnessto hold a job amounts to evidence of adiscriminatoryintent.N.L.R.B. v. Robertshaw ControlsCompany, Lux TimeDivision,483 F.2d 762, 765-766 (C.A.4, 1973)N.L.R.B. v. Murray-Ohio Mfg. Co.,358 F.2d 948,950 (C.A. 6, 1966);Norfolk Tallow Co.,154 NLRB 1052,1059.In this connection I also find that at no time prior to hisdischarge was Hampton alerted to the possibility of losinghis job if his alleged unsatisfactory performance continued.Evidence not consonant with this finding is not credited.Failure to warn under these circumstances warrants theinference-and I draw it-that an antiunion motive playeda substantial part in the decision to discharge Hampton.AlthoughRespondent contends that no intent todischarge Hampton isdisplayed by having his paycheckmade out before discharging him, and offered evidencethat this procedure had been followed in the case of twoother employees, I find that this is not conclusive. Rather Ifind that Respondent seized upon Hampton's unsatisfacto-ry work as a pretext to discharge him for union activity,and that the cases of the other two employees exemplifiedby its Exhibits la and lb do not destroy or undermine thefoundation for finding such pretext.d.Assuming that valid grounds existed justifyingHampton's being dismissed, it does not follow that he waslawfully discharged. This flows from the rule that merelybecause lawful reasons to discharge an employee haveoccurred they provide no defense to a charge that suchtermination was motivated in part by the employee's unionactivitywhen such charge is supported by the record.A corollary of the foregoing rule is that in order to findHampton's discharge to have been discriminatorily im-pelled it is not necessary to find that his union activity bethe only element responsible for his being terminated. It isenough to establish that his discharge contravened the Actto find that his union activity was a substantial ormotivating ground for such discharge notwithstanding thata valid ground may have arisen for invoking disciplinarymeasures.N.L.R.B. v. Lexington Chair Co.,361 F.2d 283,295 (C.A. 4, 1966);N.L.R.B. v. Symons Mfg. Co.,328 F.2d835,837 (C.A. 7, 1964). And I expressly find thatHampton's union activity played a substantial or motivat-ing,but not necessarily the only, part leading to hisdischarge.Cf.N.L.R.B. v.Murray-OhioManufacturingCompany,358 F.2d 948, 950. And I so find even thoughHampton's work performance may actually have deterio-rated. SeeN.L.R.B. v. Murray-Ohio Mfg. Co.,326 F.2d 509,516 (C.A. 6, 1964). 1 have not overlooked, but findinapplicable on the facts found herein, the principle that Imay not question the severity of the penalty imposed uponHampton for improper work performance, for an employ-er's judgment in selecting and applying disciplinarymeasures is an "unfetteredright"whichmay not bereviewed, revised, or modified in this proceeding.N.L.R.B.v.United Parcel Service,317 F.2d 912, 914 (C.A. 1, 1963);N.L.R.B. v. Ace Comb Company,342 F.2d 841, 847 (C.A. 8,1965).2.As to alleged violations of Section 8(a)(1) ofthe ActInMarch 1973, Respondent's service manager, JuniorFields, solicited employee Hampton to report to Fieldswhat went on at union meetings. I do not credit the denialof Fields on this issue. And I find that such request isforbidden by Section 8(a)(1) of the Act. On anotheroccasion in March, Fields promised Hampton a raise inpay. But I find that merely making such a promise, withoutmore, does not contravene the Act. On still other occasionsFields communicated to Hampton a dislike of unions,stating that he thought a union would not work in theplant, asked Hampton to help him get rid of "these unionpeople," and said that he, Fields, was going to get rid of"those union . . . people." This is a threat of reprisalcontravening Section 8(a)(l) of the Act, and I so find. Thetestimony of Fields inconsistent with said finding is notcredited.Following the Union's winning the election in May 1973,Fields told Hampton that the employees would not receivea wage increase for 5 years and that Fields would "drag itout as long as possible in court." I do not credit that part ofthe testimony of Fields gainsaying said utterance. I findthat this statement of Fields has the attributes of a reprisalwhich runs afoul of Section 8(a)(1) of the Act. At anothertime admittedly Fields asked employee McDonald aboutemployee Salliti's connection with the Union and if Sallitiwas its ringleader. This inquiry is not coercive and,therefore, I find it does not collide with the Act.In a conversation in late May 1973, Hampton toldSupervisor Foster that Hampton had voted for the Union.This caused Foster to ask why Hampton had so voted.SinceHampton brought up the subject, I find nothingcoercive in Foster's joining in it and propounding suchinquiry.Accordingly, I find that Foster's question is notunlawful and therefore does not violate the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close,intimate,and substantial relation totrade, traffic, and commerce among the several States, and QUEEN CITY EQUIPMENTCORP.289tend to lead to labor disputes burdening and obstructing.commerce and the free flow of commerce.V.THE REMEDYAs Respondent has been found to have engaged incertain unfairlabor practices, I shall recommend that ittake specific action, as set forth below, designed toeffectuate the policies of the Act.In view of the finding that Respondent unlawfullydischarged Wilbur Hampton, it will be recommended thatitbe ordered to offer him immediate and full reinstatementto his former position, or, if such is not available, onewhich is substantially equivalent thereto, without prejudiceto his seniority and other rights and privileges. It will befurther recommended that Hampton be made whole forany loss ofearningssuffered by reason of his discharge.In making Hampton whole Respondent shall pay to hima sumof money equal to that which he would have earnedas wagesfrom the date he was terminated to the day he isreinstatedor a proper offer of reinstatement is made, as thecase maybe, lesshis net earnings during such period. Suchbackpay, if any, is to be computed on a quarterly basis inthemannerestablished by F.W.Woolworth Company,90NLRB 289, with interest thereon at 6 percent calculatedaccording to the formula set forth inIsisPlumbing &Heating Co.,138 NLRB 716. It will also be recommendedthat Respondent preserve and make available to the Boardor its agents,upon reasonable request, all pertinent recordsand data necessary to aid in analyzing and determiningwhatever backpay, if any, may be due. Finally, it will berecommended that Respondent post appropriate notices.The discriminatory discharge of Hampton goes "tothe veryheartoftheAct."N.L.R.B. v.EntwistleManufacturing Company,120 F.2d 532, 536 (C.A. 4, 1941).Accord:N. L. R. B. v. United Mineral & Chemical Corp.,391F.2d 829, 837-838 (C.A. 2, 1968). Consequently, theBoard's Order should be sufficiently comprehensive toprevent further infraction of the Act in any manner. I shallso recommend. Cf.R & R Screen Engraving, Inc.,151NLRB 1579, 1587.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning ofSection 2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and (7), of the Act.3.By engaging in the following conduct Respondentcommitted unfair labor practices proscribed by Section8(a)(1) of the Act: (a) asking employee Hampton to reportto Fields what went on at union meetings; (b) threateningto get rid of employees who are members, or in favor, ofIIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.theUnion; and (c) threatening to deny pay raises toemployees because they voted the Union into the plant.4.By discrimination in regard to the tenure ofemployment of Wilbur Hampton, thereby discouragingmembership in the Union, a labor organization, Respon-dent has engaged in an unfair labor practice condemnedby Section 8(a)(3) and (1) of the Act.5.The foregoing unfair labor practices affect com-merce within the purview of Section 2(6) and (7) of the Act.6.Respondent has not committed any other unfairlabor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER'Respondent, Queen City Equipment Corporation, Char-lotte,North Carolina, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or any otherlabor organization by discharging employees or otherwisediscriminating in anymanner inrespect to their tenure ofemployment or any term or condition of employment.(b)Asking employees to report to it what went on atunion meetings.(c)Threatening to discharge employees who are mem-bers, or in favor, of the Union.(d) Threatening to deny pay raises to employees becausethey voted the Union into its plant.(e) In any othermanner interferingwith, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the National Labor Relations Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferWilbur Eugene Hampton immediate and fullreinstatement to his former job, or, if that job no longerexists,to a substantially equivalent one, without prejudiceto the seniority and other rights and privileges previouslyenjoyed by him, and make him whole for any loss of payhe may have suffered by reason of Respondent's discrimi-nation against him, with interest at the rate of 6 percent asprovided in the section above entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records and reports, and all other records necessaryto ascertain the amount, if any, of backpay due under theterms of this recommended Order(c)Post at itspremisesat Charlotte, North Carolina,copies of the notice marked "Appendix." 2 Copies of saidnotice, to be furnished by the Regional Director for Region11, after being signed by a duly authorized representativeofRespondent, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutive2 In the eventthe Board's Order is enforcedby a judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgment of the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board." 290DECISIONSOF NATIONALLABOR RELATIONS BOARDdays thereafter,in conspicuous places, including all places(d)Notify the Regional Director for Region 11, inwhere notices to employees are customarily displayed.writing, within 20 days from receipt of this Decision, whatReasonable steps shall be taken by Respondent to insuresteps have been taken to comply herewith.that said notices are not altered,defaced,or covered byIT IS FURTHER ORDERED that the complaint be dismissedany other material.insofar as it alleges violations of the Act not found herein.